Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copies of Applicant’s IDS form 1449 is attached to the instant Office action. 

Status of Claim
This action is in reply to the action filed on 27 of November 2021.
Claims 1, 11, 20 have been amended.
Claims 2-7 and 14 have been cancelled.
Claims 28-34 have been added.
Claims 1, 11, 15-17, and 20-34 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been 11/27/2021 has been entered.

Response to Amendment/Argument
Objection
With respect to the previous objection of claims 1, 11, and 20, applicant’s arguments have been fully considered and are sufficient to overcome the objection in light of the claim amendments, therefore the objection is withdrawn.

35 USC § 112
Applicant asserts that in view of the amended claims, the rejection of the claims under USC 112 should be withdrawn.  Examiner respectfully disagrees. The amendments to claims 1, 11, and 20 have resolved the antecedent basis issue previously raised and therefore is withdrawn, however there are no amendments to claims 23-27 and therefore the USC 112(b) indefinite rejection remains.  
 
35 USC § 101
Applicant asserts that the claim limitations cannot be performed via a mental process because a mental process to train or apply a machine learning algorithm, as claimed.  Examiner respectfully disagrees and notes that the Final Office Action Rejection dated 08/26/2021 does not suggest the claims are Mental Processes.  In fact, the Office Actions discloses that claims 1, 11, and 20 are directed to “Mathematical Concepts”, specifically “mathematical calculations” such as process, predict, ascertain, and determine appointments based on various pieces of data such as 


35 USC § 103
Applicant asserts that Laetz fails to disclose using this information to deploy or schedule a service that is not the one for which demand has been predicted. It is important to note that while a demand may be predicted, the prediction will not always be accurate. In the system of Laetz, resources are anticipatorily deployed to satisfy a predicted demand.  Examiner respectfully disagrees.  The Laetz reference is no longer relied upon in view of the new grounds of rejection, the Ilan reference has been added and the combination of Nielsen, Mitchell, Jones, and Ilan teaches the claim amendments as seen in further detail below under 35 USC 103 Rejection.  Examiner also points to the fact that the Jones reference teaches a ghost stop which is a time slot that is vacant yet placed on hold by the machine in view of predictions that additional customers in a rural or hard to reach area will need delivery of goods and uses those ghost stops to maximize the schedule.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


	Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 23, the limitation "verifying that…on the likelihood” is an unclear term, rendering the claim indefinite.  It is unclear as how to verify a field professional will complete the service “based on the likelihood”.  Further, there is the introduction of “a likelihood” on claims 24 and 26 which assumes that there are more than one likelihood and therefore renders the claim indefinite since there is no way for the examiner to know what the likelihood is based off. This term is not made clear by the claims and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and further clarification is needed.  For the purpose of examination, the examiner interprets all likelihood to be referring to the same likelihood, which is the likelihood that the filed professional will complete the first service at the first location in a single on-site visit.
	Claims 24-27 depend on claim 23 and do not cure this deficiency and are rejected for the same reasons as stated above with respect to claim 23.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11, 15-17, and 20-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 
With respect to 2A Prong 1, claim 11 recites “…process a request of a user for a first on-site service at a first location…; ascertain a time period within which the first appointment is expected to be completed; Attorney Docket No: SFDCP515/A2157US154 Application No.: 16/725,412determine availability of the user for one or more time slots including a first time slot within the time period; …training…having a plurality of parameters using the historical data, a first parameter corresponding to a geographic region and a second parameter corresponding to a type of service; predicting…a demand for a first type of service in a first region during a first period of time…the first region including the first location or being in proximity to the first location; selecting…the first time slot from the one or more time slots based, at least in part, on a result of predicting the demand for the first type of service in proximity to the first location during the first period of time; process an indication of a selection of the first time slot…; responsive to processing the indication of the selection of the first time slot, schedule a task for the first service to be performed by the field professional at the first location during the first time slot”.  Claims 1 and 20 recite similar limitations as claim 11 and therefore they recite an abstract idea.
More specifically, claims 1, 11, and 20 are directed to “Mathematical Concepts”, specifically “mathematical calculations” such as process, predict, ascertain, determine appointments based on various pieces of data such as traffic and weather patterns while using said parameters to train a machine learning model and “Certain Methods of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as selecting 
Dependent claims 15-17, and 21-34 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 11, and 20 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the claims 1, 11, and 20 recite additional elements “a memory”, “at least one processor”, the request being received via “a network” from “a first computing device”, applying “the machine learning model”, and “the one or more servers”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. Further, retrieving data from a database, and provide information to 
	With respect to step 2B, claims 1, 11, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a memory”, “at least one processor”, the request being received via “a network” from “a first computing device”, applying “the machine learning model”, and “the one or more servers”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶102-104 “Consistent with the present disclosure, task scheduling unit 150 may include a server 152 and a database 154. In one example configuration, server 152 may be a cloud server that processes request received directly (or indirectly) from one or more users 130 and determine, based on the requests, a set of daily schedules of tasks for field professionals 110. The term "cloud server" refers to a computer platform that provides services via a network, such as the Internet. In this example configuration, server 152 may use virtual machines that may not correspond to individual hardware. Consistent with the present disclosure, task scheduling unit 150 may exchange data with a variety of communication devices 180 associated with the different entities associated with system 100. The term "communication device" is intended to include all possible types of devices capable of exchanging data using communications network 170. In some examples, the communication device may include a smartphone, a tablet, a mobile station, a personal digital assistant, a desktop, a laptop, an loT device (e.g., loT device 140), a dedicated terminal, and any other device that enables data communication. In one embodiment, task scheduling unit 150 may provide to a field professional communication device 180A information reflecting the assignment of tasks and receive progress information derived at least partially from a location circuit of communication device 180A”.  Further, additional elements retrieving data from a database, and provide information to a computing device do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1, 11, and 20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Dependent claims 15-17, and 21-34 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 11, 15-17, 20, 22, and 28-34 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 8612276 to Nielsen et al. (hereinafter referred to as “Nielsen”) in view of US 20140172482 to Mitchell et al. (hereinafter referred to as “Mitchell”) in further view of US 

(A)	As per Claims 1, 11 and 20: 
Nielsen expressly disclose:
	ascertaining…a time period within which the first appointment is expected to be completed; (Nielsen Col. 3 Lines 45-60 FIG. 2 illustrates an example of a conventional application of 360 DSE. In this example, a number of activities 210A, 210B,…,are to be scheduled by 360 DSE (shown in FIG. 2 as component 220). Various information regarding each activity is provided to 360 DSE, such as an expected duration, a location, an availability period and a service level agreement (hereafter “SLA”) definition. For example, as shown in FIG. 2, the activity 210A may be a utility installation activity that has an expected duration of two hours and is to be performed at the location indicated by the latitude-longitude pair <51.5, −1.45>).
	retrieving, from a database, historical data indicating a historical demand for a plurality of types of on-site services; (Nielsen Col. 24 Lines 60-68 historical information may also be taken into account, such as an average duration calculated based on actual durations of previously completed tickets (demand) of a particular type).
	…a first parameter corresponding to a geographic region and a second parameter corresponding to a type of service; (Nielsen Col. 23 Lines 6-15 Ticket location, given by a pair of lat/long coordinates or a street address together with city and/or county names.  Complexity of ticket location. Some ticket locations may require access permits, such as gated communities, hospitals, or military bases. This information may be derived based on the location of the ticket.  Service category (i.e. type of service)).
providing…to the first computing device, information identifying the first time slot; (Nielsen Col. 8 Lines 29-51 another embodiment is directed to at least one computer-readable storage medium encoded with instructions that, when executed by at least one processor, perform a method for scheduling dispatch a plurality of locate technicians to perform a plurality of locate activities. Each locate activity corresponds to at least one locate ticket requesting that a presence or absence of at least one underground facility be determined within a planned dig area. The method comprises: A) retrieving technician information from a technician database maintained on at least one first storage device, the technician information comprising shift information indicating availability of the plurality of locate technicians; B) providing first inputs to a scheduling engine based at least in part on the technician information).
	processing…an indication of a selection of the first time slot, the indication being received from the first computing device; (Nielsen Cols. 8-9 Lines 62-2 upon execution of the processor-executable instructions by the processing unit, the processing unit generates a schedule plan for each of the plurality of locate technicians available to perform the plurality of locate operations, based at least in part on a plurality of different geographic start locations for the available plurality of locate technicians, and the geographic location and the performance time window identified in each of the plurality of locate request tickets
	responsive to processing the indication of the selection of the first time slot, scheduling…a task for the first service to be performed by the field professional at the first location during the first time slot; (Nielsen Col. 9 Lines 11-21 the method comprises: A) identifying the plurality of locate technicians available to perform the plurality of locate operations; B) identifying a plurality of different geographic start locations for the plurality of locate technicians identified in A); and C) providing a schedule plan for each of the plurality of 
	Although Nielsen teaches systems, methods and apparatus for improved dynamic dispatch of field service technicians and, in particular, the dispatch of locate technicians to identify the presence or absence of one or more underground facilities in a dig area to be excavated or otherwise disturbed, it doesn’t expressly disclose one or more servers processing the requests for appointments by the users or determining availability of the users for at least one time slot, however Mitchell teaches: 
	processing, by one or more servers, a request of a user to book a first appointment for a first service at a first location, the request being received via a network from a first computing device; (Mitchell ¶62, 107 the technician device 150 includes a mobile infrastructure 160, which enables the technician device 150 to communicate with a server mobile infrastructure 165 over a network 170 Other user interfaces may be used to tailor scheduling rules. For example, an example interface 622 shown in FIG. 6C may be used to configure appointment booking time slots. Appointment booking time slots may be configured as part of new client configuration. Multiple appointment booking profiles may be configured within the technician control system).
…by one or more servers…; (Mitchell ¶173, 222 receiving a request from a device; identifying, from among multiple clients, a client associated with the device. The computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network, such as the described one. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other). 
	determining, by the one or more servers, availability of the user for one or more time slots including a first time slot within the time period; (Mitchell ¶107 Multiple appointment booking profiles may be configured within the technician control system. Example appointment booking profiles may include full-day, half-day or two-hour slots. One or more appointment booking profiles may be associated with a client, for example, in response to client selection and weighting of a “use shortest time window” scheduling configuration option).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Nielsen’s systems, methods and apparatus for improved dynamic dispatch of field service technicians where overall value is associated with a schedule of each appointment and have the technician’s device communicate with the server in order to tailor scheduling rules of Mitchell as both are analogous art which teach solutions to developing schedules for field service personnel based on several factors  as taught in Nielsen Cols. 12-13 Lines 65-13 and have multiple appointment profiles with different time windows and in response to customer selection provide scheduling configuration option as taught in Mitchell ¶62, 107,173.
	Although Nielsen in view of Mitchell teaches systems, methods and apparatus for improved dynamic dispatch of field service technicians and, in particular, the dispatch of locate technicians to identify the presence or absence of one or more underground facilities in a dig area to be excavated or otherwise disturbed, it doesn’t expressly disclose training of a machine learning using historical data, however Ilan teaches: 
	training a machine learning model having a plurality of parameters using the historical data…; (Ilan ¶35 further to the examples of offline logic discussed above, the offline logic 340 in the sequence diagram 300 is used to obtain data and train a supervised machine learning model based on past behavior, activity, and context).

	Although Nielsen in view of Mitchell and in further view of Ilan teaches systems, methods and apparatus for improved dynamic dispatch of field service technicians and, in particular, the dispatch of locate technicians to identify the presence or absence of one or more underground facilities in a dig area to be excavated or otherwise disturbed, it doesn’t expressly disclose predicting a demand for a type of service within a region or selecting a time slot based on the prediction for the demand for service, however Jones teaches: 
	predicting, by the one or more servers, a demand for a first type of service in a first region during a first period of time by applying the machine learning model, the first region including the first location or being in proximity to the first location; (Jones Pages 3-4 efficiency is achieved by continually optimizing the schedule by shifting deliveries between trucks. The "cost" or "efficiency" of a given set of assignments of deliveries to vehicles is calculated using the fuzzy determination function and then a neural network or genetic algorithm performs the optimization over the possible sets of assignments. A company keeps accurate records of delivery requests on a stop-by-stop basis, statistical predictions of times and locations can be preloaded into the schedule by assigning ghost stops.  The easiest way to understand this effect is to think of an isolated neighborhood that always gets numerous deliveries within some time period of the day. 
	selecting, by the one or more servers, the first time slot from the one or more time slots based, at least in part, on a result of predicting the demand for the first type of service in proximity to the first location during the first period of time; (Jones Page 10 the scheduling program, in both real world and simulation applications, preferably includes a neural network or genetic algorithm to optimize the assignment of deliveries to vehicles. The simulation can be operated with the neural net optimization performed after scheduling a number of customers, to minimize computer time, or simultaneously with the addition of customers. Additional features include the ability to save optimized schedules and to load saved schedules rather than re-calculate them. There are two fundamental routines that are used in the preferred embodiments. First, a time slot generation routine decides where to insert a new destination (customer) into an existing schedule. Obviously, the schedule is initially empty, although predetermined starting, end, and even intermediate locations may be designated. The time slot generation routine ranks the available time slots according to the respective increases in total delivery cost that they would incur, and selects, either with or without a customer's or other user's input, the best (lowest cost) slots).Attorney Docket No: SFDCP515/A2157US152 Application No.: 16/725,412
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Nielsen in view of Mitchell and in further view of Ilan’s systems, methods and apparatus for improved dynamic dispatch of field service technicians where overall 
Nielsen teaches a computer-readable medium in Col. 35 Lines 15-50 and a method in the Abstract. 

(B)	As per Claim 15:  
Nielsen expressly disclose;
wherein the at least one processor is Attorney Docket No: SFDCP515/A2157US157 Application No.: 16/725,412further configurable to confirm that the field professional has skills for completing the first on-site service; (Nielsen Cols. 27, 32 Lines 13-29, 28-31 in yet other aspects, base values and/or weighting factors also or alternatively may be based on other attributes relating to available resources, such as a skill level or particular certification of a technician.  For example, a given technician may be qualified, based on experience and training, to do sophisticated and/or high-risk activities (e.g., locate and mark large gas mains), or a given technician may be particularly certified to do a certain type of activity, and/or have particular clearance to do a certain type of activity and/or enter into a certain location/area in which an activity needs to be performed.  In yet another aspect, some resources 

(C)	As per Claim 16:  
Nielsen expressly disclose;
wherein the at least one processor is further configurable to confirm that the field professional has replacement parts for completing the first on-site service; (Nielsen Col. 27 Lines 13-29 in yet other aspects, base values and/or weighting factors also or alternatively may be based on other attributes relating to available resources, such as a skill level or particular certification of a technician…and/or available inventory needed to attend to activities (e.g., is inventory available in technician's vehicle, at a warehouse, available next day, not available in near-term, etc.).

(D)	As per Claim 17:  
Nielsen expressly disclose;
wherein the at least one processor is further configurable to confirm that the field professional has at least one tool required for completing the first on-site service; (Nielsen Cols. 25-26 Lines 55-11 More generally, base values and/or weighting factors may be derived based on one or more of a number of parameters that may bear upon prioritization of activities to schedule. As discussed above, examples of such parameters include, but are not limited to: certain tools/equipment required for locate activity).

(E)	As per Claim 22:  
Nielsen expressly disclose;
	ascertaining work hours of the user; (Nielsen Col. 4 Lines 14-17 for example, the database 230 may store, for each resource, shift times during which the resource is available.
	wherein predicting availability of the user for the one or more time slots is performed based, at least in part, on the work hours of the user; (Nielsen Col. 5 Lines 9-19 for example, in some embodiments, one or more activities to be scheduled may be associated with a multi-day deadline period, instead of an appointment window that falls within a single calendar day. In one aspect of such embodiments, one or more time periods within the multi-day deadline period may be determined based on shift times of resources available to perform the activity, so that the activity may be scheduled anywhere within these time periods).

(F)	As per Claim 28:  
Nielsen expressly disclose;
	the plurality of types of on-site service including the first type of service; (Nielsen Col. 1 Lines 25-32 field service applications may be any application in which companies dispatch technicians and/or other staff to remote locations in order to perform certain activities, for example, installations, services and/or repairs. Field service applications may exist in industries, such as, but not limited to, network installations, utility installations, security systems, construction, medical equipment, heating, ventilating and air conditioning (HVAC) and the like).

(G)	As per Claim 29:  
Nielsen expressly disclose;
	generating a schedule associated with the field professional based, at least in part, on predicted traffic conditions, the schedule having a plurality of time slots including the first time slot; (Nielsen Cols. 4, 15 Lines 38-46, 1-14 FIG. 3 shows an example of a plan for five resources, 1000 through 1004, presented by the 360 SWB in a Gantt chart format. For each allocated activity (e.g., activity 28 as indicated by a bar 310 in FIG. 3), the plan specifies a scheduled start time and a scheduled end time (e.g., from 9:30 hours to 10:30 hours on Jan. 1, 2006). Each allocated activity may also be preceded and/or followed by a period of travel time (e.g., from 9:00 hours to 9:30 hours for activity 28, as indicated by a thin bar 320 in FIG. 3).  A priority of an activity to be scheduled may be weighted based on factors relating to weather (e.g., significantly inclement versus clear in the vicinity of the activity site), traffic (e.g., access to and/or level of congestion on various routes to reach the activity site)).  

(H)	As per Claim 30:  
Nielsen expressly disclose;
	predicting, by the one or more servers, a demand for a second type of service in proximity to a second location during a second period of time…; (Nielsen Col. 7 Lines 28-43 another embodiment is directed to an apparatus for dynamically scheduling a plurality of locate activities, each locate activity being associated with a geographic location (i.e. proximity) at which a presence or absence of at least one underground facility is to be determined. The apparatus comprises at least one processor programmed to: determine (i.e. predict) a second start location of a second locate technician at a beginning of a shift of the second locate technician, the second start location being different from the first start location; and allocate the first mobile technician to a first locate activity and the second mobile technician to a second locate activity, based at least in 
	Although Nielsen in view of Mitchell in further view of Ilan and in even further view of Jones teaches systems, methods and apparatus for improved dynamic dispatch of field service technicians and, in particular, the dispatch of locate technicians to identify the presence or absence of one or more underground facilities in a dig area to be excavated or otherwise disturbed, it doesn’t expressly disclose training of a machine learning using historical data, however Ilan additionally teaches: 
	…by applying the machine learning model; (Ilan ¶35 further to the examples of offline logic discussed above, the offline logic 340 in the sequence diagram 300 is used to obtain data and train a supervised machine learning model based on past behavior, activity, and context).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Nielsen in view of Mitchell in further view of Ilan and in even further view of Jones’ systems, methods and apparatus for improved dynamic dispatch of field service technicians where overall value is associated with a schedule of each appointment and use past behavior, activity, and context data to train a machine learning model of Ilan as both are analogous art which teach solutions to developing schedules for field service personnel based on several factors  as taught in Nielsen Cols. 12-13 Lines 65-13 in view of Mitchell in further view of Ilan and in even further view of Jones and train a machine learning model as additionally taught in Ilan ¶35.
	Although Nielsen in view of Mitchell in further view of Ilan and in even further view of Jones teaches systems, methods and apparatus for improved dynamic dispatch of field service technicians and, in particular, the dispatch of locate technicians to identify the presence or absence  
	Attorney Docket No: SFDCP515/A2157US1510 Application No.: 16/725,412reserving a second time slot in a schedule of the field professional based, at least in part on the demand for the second type of service in proximity to the second location during the second period of time; (Jones Pages 3-4 efficiency is achieved by continually optimizing the schedule by shifting deliveries between trucks. The "cost" or "efficiency" of a given set of assignments of deliveries to vehicles is calculated using the fuzzy determination function and then a neural network or genetic algorithm performs the optimization over the possible sets of assignments. A company keeps accurate records of delivery requests on a stop-by-stop basis, statistical predictions of times and locations can be preloaded into the schedule by assigning ghost stops (reservations).  The easiest way to understand this effect is to think of an isolated neighborhood that always gets numerous deliveries within some time period of the day. After the first person from that neighborhood makes a reservation, the time slot routine may send the truck to a location further away from that neighborhood than is desirable before other customers from the area make their reservations).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Nielsen in view of Mitchell in further view of Ilan and in even further view of Jones’ systems, methods and apparatus for improved dynamic dispatch of field service technicians where overall value is associated with a schedule of each appointment and optimize delivery schedules by using Ghost stops of Jones as both are analogous art which teach solutions to developing schedules for field service personnel based on several factors  as taught in Nielsen Cols. 12-13 Lines 65-13 in view of Mitchell in further view of Ilan and in even further view of 

(I)	As per Claim 31:  
Nielsen expressly disclose;
	the first time slot being within the first period of time or in proximity to the first period of time (Nielsen Cols. 4, 15 Lines 38-46, 1-14 FIG. 3 shows an example of a plan for five resources, 1000 through 1004, presented by the 360 SWB in a Gantt chart format. For each allocated activity (e.g., activity 28 as indicated by a bar 310 in FIG. 3), the plan specifies a scheduled start time and a scheduled end time (e.g., from 9:30 hours to 10:30 hours on Jan. 1, 2006). Each allocated activity may also be preceded and/or followed by a period of travel time (e.g., from 9:00 hours to 9:30 hours for activity 28, as indicated by a thin bar 320 in FIG. 3).  A priority of an activity to be scheduled may be weighted based on factors relating to weather (e.g., significantly inclement versus clear in the vicinity of the activity site), traffic (e.g., access to and/or level of congestion on various routes to reach the activity site)).  

(J)	As per Claim 32:  
Nielsen expressly disclose;
	the first service being of a second type of service different from the first type of service; (Nielsen Col. 1 Lines 25-32 field service applications may be any application in which companies dispatch technicians and/or other staff to remote locations in order to perform certain activities, for example, installations, services and/or repairs. Field service applications may exist 

(K)	As per Claim 33:  
Nielsen expressly disclose;
	reserving a period of time during a schedule of the field professional, the period of time being at least a portion of the first period of time; (Nielsen Col. 5 Lines 8-19 one or more activities to be scheduled may be associated with a multi-day deadline period, instead of an appointment window that falls within a single calendar day. In one aspect of such embodiments, one or more time periods within the multi-day deadline period may be determined based on shift times of resources available to perform the activity, so that the activity may be scheduled anywhere within these time periods).

(L)	As per Claim 34:  
Nielsen expressly disclose;
	the first location being external and in proximity to the first region; (Nielsen Col. 5 Lines 31-49 rather than presuming that all field service technicians of a given organization/field service unit are dispatched from a central location (e.g., a main office, shop, or warehouse) at the beginning of a particular shift (and/or need to return to a central location at the end of a shift), scheduling methods, apparatus, and systems according to the inventive concepts disclosed herein may use different start locations for different field service technicians at the start of a shift, and/or different end locations at the end of a shift. This provides for the possibility, for example, that field 

Claims 21 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 8612276 to Nielsen et al. (hereinafter referred to as “Nielsen”) in view of US 20140172482 to Mitchell et al. (hereinafter referred to as “Mitchell”) in further view of US 20170372268 to Ilan et. al. (hereinafter referred to as “Ilan”) in even further view of WO 2001069488 to Jones et al. (hereinafter referred to as “Jones”) and in even further view of US 20180349844 to Bounasser et al. (hereinafter referred to as “Bounasser”).

(A)	As per Claim 21:  
Although Nielsen in view of Mitchell in further view of Ilan and in even further view of Jones teaches systems, methods and apparatus for improved dynamic dispatch of field service technicians and, in particular, the dispatch of locate technicians to identify the presence or absence of one or more underground facilities in a dig area to be excavated or otherwise disturbed, it doesn’t expressly disclose determining historical appointment time preferences of the user in order to predict availability of said user, however Bounasser teaches: 
	ascertaining, from a database, historical appointment time preferences of the user; wherein predicting availability of the user for the one or more time slots is performed based, at least in part, on the historical appointment time preferences of the user; (Bounasser ¶88-89 as shown by reference number 525, delivery system 230 may use second data stored in a 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Nielsen in view of Mitchell in further view of Ilan and in even further view of Jones’ and in further view of systems, methods and apparatus for improved dynamic dispatch of field service technicians where overall value is associated with a schedule of each appointment and have the operations logic module use second data related to previous deliveries to the same individual to determine a preference of the individual of Bounasser as both are analogous art which teach solutions to developing schedules for field service personnel based on several factors  as taught in Nielsen Col. 3 Lines 45-60 in view of Mitchell in further view of Ilan and in even further view of Jones and in further view of Jones and identify particular customer preferences that correlate to a threshold score for customer satisfaction to permit the operations logic module to predict a preference from an individual and/or organization to which an item and/or service is to be delivered as taught in Bounasser ¶88-89.

Claims 23-27 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 8612276 to Nielsen et al. (hereinafter referred to as “Nielsen”) in view of US 20140172482 to 

(A)	As per Claim 23:  
Although Nielsen in view of Mitchell in further view of Ilan and in even further view of Jones teaches systems, methods and apparatus for improved dynamic dispatch of field service technicians and, in particular, the dispatch of locate technicians to identify the presence or absence of one or more underground facilities in a dig area to be excavated or otherwise disturbed, it doesn’t expressly disclose determining a likelihood that a field professional will complete a task during a single visit, however Lee teaches: 
	determining a likelihood that the field professional will complete the first service at the first location in a single on-site visit; verifying that the field professional is likely to complete the first service at the first location in a single on-site visit based, at least in part, on the likelihood; (Lee ¶55-58 process component 27 is configured to order caregivers from likeliest to complete an activity task to least likely to complete an activity task and prompt the caregivers in order so that if a first caregiver is unable and/or unwilling to complete a first activity task, process component 27 facilitates prompting a second most likely caregiver to complete the task (and so on). Such caregiver activity task queues may be generated so that an individual caregiver may plan and/or prepare in advance for performing multiple activity tasks for care recipient 12 on a single visit with care recipient 12, and/or for other reasons).


(B)	As per Claim 24:  
Nielsen expressly disclose;
	ascertaining a service type of the first service; (Nielsen Col. 24 Lines 54-60 if the ticket is not excluded at act 730, the process proceeds to act 740 to estimate an activity duration to be provided to 360 DSE. A number of factors may be taken into account when estimating a duration, such as the types of facilities to be located and the size of the excavation area).
	Attorney Docket No: SFDCP515/A2157US1510 Application No.: 16/725,412obtaining, from at least one database, information pertaining to one or more services of the service type that have been completed; (Nielsen Col. 24 Lines 60-65 historical information may also be taken into account, such as an average duration calculated based on actual durations of previously completed tickets of a particular type).
 
	wherein determining a likelihood that the field professional will complete the first service at the first location in a single on-site visit is performed based, at least in part, on the information; (Lee ¶58-60 for example, responsive to a first likelihood metric value indicating that a first caregiver has the capacity and/or likelihood to complete the first activity task, the first activity task is communicated to the first caregiver. Similarly, responsive to a second likelihood metric value indicating that a second caregiver has the capacity and/or likelihood to complete a second activity task, the second activity task is communicated to the second caregiver. Communication component 28 may be configured to communicate an activity task to a caregiver for completion via a text message, an email, a phone call, an electronic app and/or web page (e.g., a caregiver may log into system 10 via an app/webpage to view activity task that the caregiver has been requested to complete), an electronic app notification, a meeting request, and/or with other communications. Such caregiver activity task queues may be generated so that an individual caregiver may plan and/or prepare in advance for performing multiple activity tasks for care recipient 12 on a single visit with care recipient 12, and/or for other reasons).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Nielsen in view of Mitchell in further view of Ilan and in even further view of Jones’ systems, methods and apparatus for improved dynamic dispatch of field service 

(C)	As per Claim 25:  
Nielsen expressly disclose;
	the one or more services being completed by the field professional; (Nielsen Col. 13 Lines 58-64 For example, “job performance information” may be provided as one or more parameters that affect scheduling outcomes. Examples of job performance information include, but are not limited to, information regarding scheduled activities already in progress or completed, such as actual performance time as compared to estimated performance time).

(D)	As per Claim 26:  
Nielsen expressly disclose;
	…is performed using a computer-generated model; (Nielsen Col. 31 Lines 47-62 other parameter values may also be suitable, for example, to model different business rules and considerations. In particular, as noted above, examples of other parameters that may be used, alone 
Although Nielsen in view of Mitchell in further view of Ilan and in even further view of Jones teaches systems, methods and apparatus for improved dynamic dispatch of field service technicians and, in particular, the dispatch of locate technicians to identify the presence or absence of one or more underground facilities in a dig area to be excavated or otherwise disturbed, it doesn’t expressly disclose determining a likelihood that a field professional will complete a task during a single visit, however Lee teaches: 
	wherein determining a likelihood that the field professional will complete the first service at the first location in a single on-site visit…; (Lee ¶55-58 process component 27 is configured to order caregivers from likeliest to complete an activity task to least likely to complete an activity task and prompt the caregivers in order so that if a first caregiver is unable and/or unwilling to complete a first activity task, process component 27 facilitates prompting a second most likely caregiver to complete the task (and so on). Such caregiver activity task queues may be generated so that an individual caregiver may plan and/or prepare in advance for performing multiple activity tasks for care recipient 12 on a single visit with care recipient 12, and/or for other reasons).


(E)	As per Claim 27:  
Nielsen expressly disclose;
	the computer-generated model having a plurality of parameters, a first parameter corresponding to the service type; (Nielsen Col. 4 Lines 61-65 The SLA definition is a set of parameters for modeling business rules associated with an activity to enable a determination of the importance of the activity relative to other activities at a given point in time).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        02/10/2022